Title: General Orders, 10 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Thursday Septr 10th 1778.
            Parole Palmyra—C. Signs Poland. Pittsfield.
            
          
          The Committee of Arrangement having requested that a board of Officers may sit not
            connected with the Artillery to settle the rank and Precedence of the Colonels and the
            Seniority of the Regiments in that Line; All the
            General Officers in Camp except Brigadier General Knox are to meet at 4 oClock tomorrow
            afternoon at the New-Dining Room for these Purposes where the Parties interested will
            attend.
          The board will be furnished with such Resolutions upon the subject as the Commander in
            Chief is possessed of.
         